 TRI COUNTY EMPLOYERS ASSOCIATION653TRI COUNTYEMPLOYERSASSOCIATION, ALSO KNOWNAS THE EMPLOYERS,COUNCIL OF SANTABARBARACOUNTY;GEORGEYOUNG,INCORPORATED,CHEVROLET SALES & SERVICE; VINCENT E. WOOD AND AUSTIN V.HEWLETT,COPARTNERSD/B/A JACK V. WOOD, PONTIAC, G. M. C.;VINCENT E. WOOD D/B/A VINCENT WOOD, BUICK, G. M. C.; DAN-IELSON-KOVARNOMOTORS, CHRYSLER;JACK MARTIN, CADILLAC-OLDsMoBH,E,G.M. C.; VAN ETTA'SINC.,LINCOLNMERCURY;THOMAS I. PETERSEN,PACKARD; CIAUDEPHIPPSD/B/A PHIPPSMOTORS, KAISER-FRAZER; AND R. A. BONER D/B/ABONER MOTORS,DESOTOandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DISTRICTLODGE #56.Case No. 21-CA-1194.March 16,1953Decision and OrderOn November 12, 1952, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatcertain of the Respondents had engaged in and were engaging inunfair labor practices, and recommending that they cease and desisttherefrom and take certain affirmative action,as setforth in the copyof the Intermediate Report attached hereto.He also found thatcertain of the Respondents had not engaged in unfair labor practicesalleged in the complaint and recommended dismissal of those allega-tions.Thereafter, the General Counsel and the Respondents, otherthan Thomas I. Petersen, Phipps Motors, and Boner Motors, filedexceptions 1 to the Intermediate Report, together with supportingbriefs.The Board 2 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings,s conclusions, and recom-mendations 4 of the Trial Examiner.I The General Counsel subsequently filed a motion to amend statement of exceptions.The motion is granted.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, asamended, the Board has delegated its powers in connection with this case to a three-member panel[Members Houston,Styles, and Peterson].P The Trial Examiner,although he set forth with particularity the facts with respect tothe operations of the Respondents,inadvertently omitted a specific finding that they wereengaged in commerce within the meaning of the Act.The Board now so finds.`The Trial Examiner found that Respondent Van Etta's Inc.'s refusal to employ Worthenand Perello was violative of Section 8 (a) (3) and(1) of the Act because of the discrimi-natory standard attached to the consideration of their applications for employment.How-ever,because he found that this conduct occurred in a setting which did not include anopportunity for Immediate employment he did not recommend either hire or back pay forthem.Van Etta's Inc. excepts to the Trial Examiner's finding of violation and the GeneralCounsel to his failure to provide preferential hiring for those individuals.We agree withthe Trial Examiner that Van Etta's conduct with respect to Worthen and Perello wasviolative of the Act, but find it unnecessary to determine whether Section 8 (a) (1)103 NLRB No. 66. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDOrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that :1.Jack Martin, Cadillac-Oldsmobile, G. M. C., SantaBarbara,California,its officers,agents,successors,and assigns,shall:a.Cease and desist from procuring false or inaccurate testimony tobe given in matters before the National Labor Relations Board affect-ing the right of employees under the terms of the Act or in any othermanner interfering with, restraining, or coercing employees in theexercise of the right to self-organization, to form labor organizations,to join or assist International Association of Machinists, DistrictLodge #56, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activitiesexcept to the extent that such right may be affected by anagreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.b.Take the following affirmative action, which the Board finds willeffectuatethe policies of the Act :(1)Post at its shop in Santa Barbara, California, copies of thenotice attached to the Intermediate Report as Appendix A.5 Copiesof such notice, to be furnished by the Regional Director for the Twen-ty-first Region, shall, after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediatelyupon receipt thereof and maintained by it for sixty (60) consecutivedays thereafter in conspicuous places, including all places wherenotices are customarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(2)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Decision and Orderwhat steps the Respondent has taken to comply therewith.alone, or Section 8 (a) (3) as well,has been violated because in either event we findappropriate the remedy of placement upon a preferential hiring list for these individuals,as requested by the General Counsel.See J.G. Boswell Company,35 NLRB 968,enforced135 F.2d 585(C.A. 9).We shall therefore order Respondent Van Etta's Inc. to placeWorthen and Perello on a preferential hiring list and to offer them the next openingsin the same or substantially similar positions as those they previously applied for,subjectto any seniority system heretofore applied in the conduct of its business.5 This notice,however, shall be and it hereby is amended by striking from the first para-graph thereof the words"Recommendations of a Trial Examiner" and substituting inlieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of a United StatesCourt of Appeals,Enforcing an Order." TRI COUNTY EMPLOYERS ASSOCIATION6552.Van Etta's Inc., Lincoln Mercury; Thomas I. Peterson, Packard;and Claude Phipps d/b/a Phipps Motors, Kaiser-Frazer; all in SantaBarbara, California, their officers, agents, successors, and assigns, shalleacha.Cease and desist from :(1) Interfering with, restraining, or coercing its employees in theexercise of the right to self-organization, to form labor organizations,to join or assist or engage in lawful strike action in support of Interna-tional Association of Machinists, District Lodge #56, to bargain col-lectively through representatives of their own choosing, to engage inconcerted activities for the purposes of collective bargaining or othermutual aid or protection, or to refrain from any or all of such activitiesexcept to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.(2)Refusing to hire or otherwise discriminating against applicantsfor hire because of union membership or strike participation.b.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(1)Van Etta's Inc., Lincoln Mercury, shall place Walter Worthenand Eugene Perello upon a preferential hiring list and offer them em-ployment in the manner set forth in the Board's decision herein.(2) Thomas I. Petersen, Packard, shall offer Russell Johnson imme-diate employment in a position substantially equivalent to that dis-criminatorily denied him, without prejudice to his seniority or otherrights and privileges, and make him whole for any loss of pay he mayhave suffered as a result of the discrimination against him, all in themanner set forth in the section of the Intermediate Report entitled"The Remedy."(3)Claude Phipps d/b/a Phipps Motors, Kaiser-Frazer, shall offerAlbert Roberta immediate employment in a position substantiallyequivalent to that discriminatorily denied him without prejudice tohis seniority or other rights and privileges, and make him whole forany loss of pay he may have suffered as a result of the discriminationagainst him, all in the manner set forth in the section of the Inter-mediate Report entitled "The Remedy."(4)The two Respondents last named above, upon request, shallmake available to the Board or its agents for examination and copy-ing all payroll records, social-security payment records, timecards,personnel records and reports, and all other records necessary or con-venient to analyze the amounts of back pay due under the terms ofthis Order.(5)Claude Phipps d/b/a Phipps Motors, Kaiser-Frazer, andThomas I. Petersen, Packard, shall post at their shops in Santa Bar- 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDbara copies of the notices attached to the Intermediate Report as Ap-pendixes B and C,6 respectively.Van Etta's Inc., Lincoln Mercury,shall post at its shop in Santa Barbara, copies of the notice attachedhereto and marked "Appendix." 7Copies of such notices, to be fur-nished by the Regional Director for the Twenty-first Region, shall,after being duly signed by the Respondents' representatives, be postedby the Respondents immediately upon receipt thereof and maintainedby them for sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondents to insurethat said notices are not altered, defaced, or covered by any othermaterial.(6)Notify the Regional Director for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order what stepsthey have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondents violated the Act in respects other than herein foundbe, and it hereby is, dismissed.9These notices, however,shall be and they hereby are amended by striking from the firstparagraph thereof the words "Recommendations of a Trial Examiner"and substituting inlieu thereof the words"A Decision and Order."In the event that this Order is enforcedby a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of a United StatesCourt of Appeals Enforcing an Order."7 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of a United States Court of Appeals,Enforcing an Order."AppendixNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT require withdrawal from or severance of unionmembership as a condition to consideration for employment andwill not refuse to employ any person because of his membershipin or activity in behalf of a labor organization or because of par-ticipation in a lawful strike.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist INTERNA-TIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE #56, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from TRI COUNTY EMPLOYERS ASSOCIATION657any or all such activities, except to the extent that such right maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment, as authorized in Sec-tion 8 (a) (3) of the Act.WE wir.L place Walter Worthen and Eugene Perello on a pref-erential hiring list, and offer them employment when vacanciesarise.VAN ErrA's INC.,Employer.Dated --------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon charges filed by International Association of Machinists, District Lodge#56, herein called the Union, the General Counsel of the National Labor Re-lations Board issued his complaint against Tri County Employers Association,herein called Tri County ; George Young, Incorporated ; Vincent E. Wood andAustin V. Hewlett, copartners d/b/a Jack V. Wood ; Vincent E. Wood d/b/aVincentWood; Danielson-Kovarno Motors; Jack Martin; Van Etta's, Inc.;Thomas I. Petersen;Claude Phipps d/b/a Phipps Motors; and R. A. Boner d/b/aBoner Motors, herein collectively called Respondents, alleging violations ofSection 8 (a) (1), (3),and (5)and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136. herein called the ActIn respect to unfair labor practices, the complaint, as amended at the hear-ing, alleges that Tri County, George Young, Vincent Wood, Jack Wood, Daniel-son-Kovarno, and Jack Martin have failed to bargain in good faith with theUnion.Further, according to the complaint, these Respondents refused toreinstate 12 unfair labor practice strikers upon their unconditional application,and Van Etta's, Thomas I. Petersen, and Claude Phipps refused to hire appli-cants for employment because of their membership in, activity in behalf of, orparticipation in strike action and all variously interfered with, restrained, andcoerced employees in the exercise of rightsguaranteedin Section 7 of the Act.Additionally, the complaint alleges that all Respondents, excepting Van Etta's,Petersen, and Phipps, by the commission of unfair labor practices converted astrike of their employees, economic in origin, to an unfair labor practice strike.A motion by the General Counsel made at the opening of the hearing to dis-missthe complaint in respect to R. A. Boner was granted.Each of the Respondents filed an answer to the complaint. All denied thecommission of unfair labor practices.Pursuant to notice a hearing was held before the undersigned Trial Exam-iner in Santa Barbara, California, from August 19 through September 11, 1952.All parties appeared at the hearing by counsel or otherwise, were afforded op-portunity to examine and cross-examine witnesses, and to introduce evidencepertinent to the issues.At the conclusion of the General Counsel's case-in-chief,I granted motions to dismiss directed to certain specifications in the complaint. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the close of the taking of evidence, counsel for certain Respondents andcounsel for the General Counsel argued orally on the record.Briefs have beenreceived and considered.'Upon the entire record in the case and from my observation of the witnesses,Imake the following findings of fact.1.THE BUSINESS OF THE RESPONDENTSTri County Employers Association is a nonprofit corporation with its prin-cipal office and place of business in Santa Barbara, California, where it is en-gaged in representing employers in the negotiation and execution of collective-bargaining contracts.At all times material herein Tri County has so repre-sentedRespondents George Young, Vincent Wood, Jack Wood, Danielson-Kovarno, and Jack Martin.George Young, a corporation with its principal office and place of business inSanta Barbara, California, is the owner of a franchise for the sale of newChevrolet automobiles and at all times material herein has continuously beenengaged in the business of selling and servicing automobiles.During the 12-month period preceding the issuance of the complaint, Young purchased newautomobiles, trucks, and parts valued in excess of $500,000 from ChevroletDivision of General Motors Corporation, Van Nuys, California.Vincent E. Wood and Austin V. Hewlett, a partnership doing business asJack Wood, Pontiac, G. M. C., with their principal office and place of businessat Santa Barbara, California, are the owners of a franchise for the sale of newPontiac automobiles and at all times material have been engaged in selling andservicing automobiles.During the 12-month period preceding the issuance ofthe complaint Jack Wood purchased automobiles and trucks valued in excess of$350,000 from Assembly Division of Pontiac Motor Division, Los Angeles, Cali-fornia, and from G. M. C. Truck and Coach Division, Oakland, California.Vincent E. Wood d/b/a Vincent Wood, Buick, G. M. C., with his principaloffice and place of business at Santa Barbara, California, is the owner of afranchise for the sale of new Buick automobiles and at all times material hasbeen engaged in the business of selling and servicing automobiles.During the12-month period preceding the issuance of the complaint, Wood purchased newparts and accessories having a value in excess of $300,000 from Buick AssemblyDivision, Los Angeles, California.Danielson-Kovarno Motors, with its principal office and place of business auSanta Barbara, California, is engaged in the business of selling and servicingautomobiles and is the owner of an exclusive franchise for the sale of newChrysler automobiles.During the 12-month period preceding the issuance ofthe complaint, Danielson-Kovarno purchased new automobiles and parts havinga value in excess of $250,000 from the assembly plant of Chrysler Motors ofCalifornia, Los Angeles.Jack Martin, with his principal office and place of business at Santa Barbara,California, at all times material has been engaged in the business of selling andservicing automobiles and is the owner of a franchise for the sale of new Cadil-lac and Oldsmobile automobiles.During the 12-month period preceding theissuance of the complaint, Martin purchased new automobiles and parts havinga value in excess of $500,000 from Oldsmobile and Cadillac Division of the Gen-eralMotors Sales Corporation in Los Angeles.'A motion by the General Counsel to correct the record made after the close of thehearing is hereby granted except in respect to item 2, which is denied. TRI COUNTY EMPLOYERS ASSOCIATION659Van Etta's Inc., a corporation with its principal office and place of businessat Santa Barbara, California, at all times material has been engaged in thebusiness of selling and servicing automobiles, and is the owner of a franchisefor the sale of new Lincoln and Mercury automobiles.During the 12-monthperiod preceding the issuance of the complaint, Van Etta's purchased new auto-mobiles and parts having a value in excess of $250,000 from Lincoln MercuryDivision, Ford Motor Company, Los Angeles, California.Thomas I. Petersen, with his principal office and place of business at SantaBarbara, California, has been at all times material engaged in the business ofselling and servicing automobiles and is the owner of a franchise for the saleof new Packard automobiles.During the 12-month period preceding the issu-ance of the complaint Petersen purchased new automobiles and parts having avalue in excess of $250,000 from Earle C. Anthony, Inc., distributor for theState of California for new Packard automobiles in Los Angeles, California.Claude Phipps, with his principal office and place of business at Santa Bar-bara, California, at all times material, has been engaged in the business ofselling and servicing automobiles and is the owner of exclusive franchises forthe sale of new Kaiser-Frazer and new Austin automobiles.During the 12-month period preceding the issuance of the complaint, Phipps purchased Kaiser-Frazer and Austin automobiles and parts having a value of approximately$135,000.II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, District Lodge #56, is a labor or-ganization affiliatedwith the American Federation of Labor, admitting tomembership employees of Respondents.III. THE UNFAIR LABOR PRACTICESA. Thealleged refusal to bargain2The complaint alleges, the answer admits, the evidence establishes, and I findthat atall timesmaterial herein all automobile mechanics, journeymen auto-mobile painters,journeymenbody and fenderrepairmen,journeymen mechanics,heavy duty helpers, and apprentices of George Young, Jack Wood, Vincent Wood,Danielson-Kovarno, and Jack Martin, excluding clerical employees, professionalemployees, and supervisors, as defined in the Act, constitute a unit appropriatefor purposes of collective bargaining withinthemeaningof Section 9 (b)of the Act.The complaint alleges that the Union has been at all times material the ma-jority representative of the employees in the appropriate unit.Asserting lackof knowledge in this connection, the answer of the Respondents concerned deniesthe allegation.However the Union is still recognized by the Respondents, itsmajority status has never been questioned, and it was stipulated at the hearingthat the Board has issued certifications to the Union as such representative. Inthe absence of evidence to establish that the certifications no longer are valid,or that the Union has in fact lost its status, I find that at all times materialto the issues raised by the complaint, the Unionis and has been the majorityrepresentative of the employees in the appropriate unit within the meaning ofSection 9 (a) of the Act.2Findings in respect to formal bargaining meetings are based upon a synthesis of thetestimony of the participants.Conflicts in testimony relating to matters of importancehave been resolved. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDSometime in 1946, all of the employers in respect to whom it is contendedthat an unlawful refusal to bargain occurred, except Jack Martin, entered intocontracts with the Union which by successive negotiations continued in effect untilabout October 1, 1951. In the spring of that year, as a result of an election con-ducted among the employees at the establishment of Jack Martin, the Unionbecame their bargaining representative.Shortly thereafter Earl C. Hemme,business agent of the Union, was advised that Tri County would represent Martinin bargaining, and in response to Hemme's request Thomas B. Flynn, Tri County'smanager, secured from Martin and forwarded to Hemme certain informationconcerning the wages of Martin's employees.On June 29 Hemme, in behalfof the Union, notified the Employers party to the existing agreement of theUnion's intention to terminate the contract effective September 1 and asked tobe notified when and where to meet for the purpose of negotiation. On July9 Hemme wrote to Flynn, reminding him that he had first requested a nego-tiating meeting in respect to Martin on May 7 and asked that such a date be set.Flynn replied, telling Hemme that certain information Hemme had requestedhad been submitted, that both he and Hemme had been involved in another matterof negotiation, accounting for the delay, and promised to provide further infor-mation within a few days.On August 7 Hemme addressed Martin directly, re-questing a meeting for purposes of negotiation.The following day Flynn wroteto Hemme enclosing certain figures which the latter had requested, and suggestinga meeting when Hemme was available in connection with the negotiationsrelating to the expiring contract.A meeting was held between Flynn and Hemme on August 21. Flynn suggestedthat, before the Employers were called in to participate in negotiations, he andHemme discuss matters informally and, as wages generally constituted theprincipal obstacle to agreement, it be first on the agenda.Flynn said that onfringe issues and general clauses he thought the parties could get together.On August 29 a news item in the local daily paper stated that the Union wouldstrike September 1 because a new contract had not been negotiated. The fol-lowing day representatives of the Union met with Flynn and the Employers.Flynn again suggested that the issue of wages be the first matter for considera-tion.Walter Owen, a representative of the Union, asked if Martin would be aparty to the contract.Flynn replied that he would except with respect to aunion-shop provision.The Union had not on that date been authorized inaccordance with a then existing requirement of the Act to enter into such anagreement with Martin.Young presented figures showing that the Employerswere not profiting by the operation of their repair shops and suggested as apossible solution of the wage question that the Employers seek to obtain ap-proval from the Office of Price Stabilization for an increase in the hourly ratecharged customers for repair work.As the mechanics in general received 50percent of the rates charged the customers, their earnings thus would be aug-mented.Attorney A. D. Haines, representing the Respondents, suggested thata request for an increase in customer rate might more favorably be consideredif the Union would join with the Employers in such a move. Owen said thathe would not participate in any action which might result in higher charges tocustomers.Young then said that he knew an individual well informed in suchmatters who could advise him as to the likelihood of getting a higher customerrate.With the understanding that Young would explore that possibility, andafter agreement to extend the term of the contract for a month, the meetingadjourned.On September 19 the Union was advised that a higher customer ratewas not an immediate prospect ; that it might require several months to accom-plish such a result.At the bargaining meeting held on that date, the Employers TRI COUNTYEMPLOYERS ASSOCIATION661offered a flat wage increase of $10 a month ; the union spokesman said he wouldsettle for $25.Again, on September 27, Young offered to increasethe wage rateby 7 cents an hour. Owen replied that the offer was inadequate.The Em-ployers agreed to examine their books to see if there was any possibility that amore favorable offer could be made. The meeting closed and the parties againmet on October 1. Young again made the 7-cent offer, which wasa subject ofdiscussion.After a conference of union representatives, Owen offered to settlethe wage question for an increase of 10 cents an hour.Young said that 7 centswas as high as the dealers would go and that the Union could take it or leaveit.Upon Owen's suggestion, the offer was reduced to writing for presentationto the Union's membership.On October 4 Owen and Hemme informed Flynnthat the 7-cent offer had been rejected ; that the Union was reverting to itsoriginal demand for a 10-percent raise.Flynn expressed sharp resentmentat this development, protesting that it was stupid to discard the product of amonth's bargaining when the parties were only 3 cents away from agreementon wages, and asked that the contract be extended for a week during whichthe parties bargain intensively in an effort to reach agreement.Owen saidthat he was willing that the negotiations take place, but unwilling to renew thecontract (which contained a no-strike provision) as the Union preferred to re-main free to take strike action if it became necessary.On October 17 Hemme andFlynn met briefly in the presence of a representative of the Board who wasthere in connection with another matter.The positions of the parties were re-viewed to some extent, but nothing was accomplished. In the meantime, aboutOctober 11, Flynn had visited the offices of the Wage StabilizationBoard inSan Francisco in an unsuccessful attempt to discover how much ofa wage in-crease would secure that board's approval.On October 18 the employees of George Young went on strike, followed onOctober 23 by those of Vincent Wood, Jack Wood, and Danielson-Kovarno, andon November 15, of Jack Martin. The complaint alleges thatthe strikes werefor the purpose of securing the Union's economic demands.On October 22 theparties met with Attorney Canfield, who with Attorney Haines had been on someoccasions counsel for the individual employers and for Tri County.Also present,as at all bargaining meetings to this date except that of September 19, wasFrank Randall of the California State Conciliation Service.Canfieldsuggestedthat a contract be reached between the parties on the basis of granting a wageincrease of 7 cents an hour with a guarantee of 44 hours work each week. Hemmesaid that he would take the offer back to his members. The dealers also agreedto consider it.Although on the surface at least the offer appears hardly dis-tinguishable from the one earlier rejected by the Union, it was testified thatthe dealers considered it somewhat less advantageous from their viewpoint inthat it was phrased in such a manner as to change the traditional 50-50split ofthe customer charge by giving the worker the larger percentage.Itwas alsotestified that it was more advantageous to the Union in that it wasan increasetied in to "productive hours," which sometimes substantially exceeded the actualnumber of hours worked.During the evening of that day, according to Flynn,he was informed by Conciliator Randall that the Union had refused the offer.Hemme testified that on the following day he learned from the same source thatthe dealers had "kicked Canfield out of the picture."Randall was, ofcourse,not available as a witness.Because of this information, according to Hemme,he canceled a proposed special meeting of the employees, and submitted the pro-posal at the next regular meeting.On October 29 Hemme told AttorneyHainesthat the offer was acceptable to the Union.Haines testified thatHemme didindeed say that the offer was acceptable, but only if the Employers would grant257965-54-vol. 103-43 662DECISIONSOF NATIONALLABOR RELATIONS BOARDa substantial increase in their payments in connection with a welfare fund and amore favorable sick-leave provision.Haines told Hemme, he testified, that theimposition of the conditions made it necessary to refer the matter back to theEmployers'In early November George Young attended a meeting of automobile dealersin Southern California and on November 6 conferred with the Santa Barbaradealers.Young told them that he had learned,contrary to his earlier belief,that the Union had more members in Southern California working under open-shop contracts than under union-shop agreements ; that in the City of LosAngeles the Union had no contracts at all with automobile dealers.Some oneof the Employers said that he did not like the union-shop provision and that hehad failed in his effort to employ a certain mechanic because the mechanic wouldnot work where it was necessary that he join a union. Someone else suggestedthat the Union seemed alert enough in presenting demands to benefit itsmembership,why should not the dealers try to get something for themselves.Although it was testified that this meeting ended without the dealers havingtaken any final position in respect to the union shop, it is clear that all partici-pants voiced their opposition to such a clause in a new contract. On November8 the parties met again.All phases of a contract were discussed except forwages, union shop, and a welfare plan,and agreement reached in many respects.Some matters were left with the understanding that the negotiators wouldrecommend acceptance to the Employers.On a few minor items, no agreementwas reached.On November 9 Flynn addressed a letter to Conciliator Randall,proposing a wage increase of $13.50 a month, no welfare plan other than theone in operation, that the contract contain all provisions that were agreed toon November 8 and "others as discussed," but that the union-shop clause bedropped.Flynn testified that before mailing the letter to Randall he decidedfirstto consult with Attorney Haines, with the result that Randall may not havereceived it until November 15 or 16. According to Flynn, a copy was sent to eachEmployer with the recommendation that it be posted on the bulletin board.Also, Flynn testified,a copy was sent to Hemme. Hemme denied that hereceived it.On November 16, while in Los Angeles, Hemme, in company with Owen,learnedfrom Randall that the Employers were raising the union shop as an issue.Also the Santa Barbara Union Labor News, the official publication of the SantaBarbara County Building Trades Council, reported in its newscolumns onNovember 13 and 20 that the Employers were offering the Union a wage increaseof $13.50 a month but demanding the abolition of the union shop.Hemme con-ceded that he read this news, but made no inquiry as to its accuracy. Aboutthe middle of November,Randall spoke to the Employers and to Flynn suggest-3Hemme stoutly denied that he attached such conditions to his acceptance.I credit thetestimony of Haines.On November 6, Flynn wrote Hemme :In reference to the pending negotiations between your Union and the automobiledealers in Santa Barbara for whom we are negotiating, please be advised that, becauseof the Union's rejection of the Employers'proposal on October 4th, and because ofyour statement that the Union membership wished to revert back to its original pro-posal and your subsequent reaffirmance of that position on October 22nd, and becauseof your contention that there has been no understanding,tentatively or otherwise, inreference to the agreement in whole or in part, in which regard we concur, we nowsuggest that we meet immediately and start discussing not only the cost items of theagreement but any other provisions that are to be contained therein.The letter certainly implies that Hemme rejected the Canfield proposal and the record con-tains no evidence that Hemme ever protested to Flynn that this evaluation of his positionwas incorrect. TRI COUNTY EMPLOYERS ASSOCIATION663ing that their position on the union shopmadeitextremely difficult to ac-complish an agreement.About November 17 Owen called upon Flynn.Accordingto Owen, Flynn said that the Employers were being influenced by a Los Angelesattorney well known for his activity in opposition to unionsand that in effectFlynn had no control over the bargaining position of the Employers.WithFynn's consent, Owen the following week approached the dealers and metwith them in the office of George Young. His efforts to persuade them to adifferentview in respect to a union shop wereunsuccessful.Withsome de-fections from the ranks of the strikers, the dispute persisted and on December10 Hemme wrote to Flynn, rather curiously it would seem considering the date,acknowledging receipt of Flynn's letter of October 2 and requesting furthermeetings for negotiations.Flynn replied on December 14, saying he would beglad to comply, but suggesting, because of the approaching holiday season, thenecessity of arranging several days in advance for any desired meeting.Flynnwent on to say that after the beginning of the year he would be available tomeet on short noticeas inthe past.Melvin Thompson, a business representative of anotherlodgeof the Union,testified that in mid-December' he telephoned Flynn and askedhim to meetfor the purpose of discussing a strike settlement.According to Thompson,Flynn said it was useless to do so; that he was not in a position to negotiatefurther.`In early January a meeting between the parties was scheduled andon January 11 actually occurred.Thompson and Albert Smith, anassistantbusinessagent of another local of the Union, met with Flynn and AttorneyHaines.According to Thompson and Smith, Flynn said that he would notsubmit any proposal to the Employers which embodied a union shop ; thatbecause of the number of strikers who had returned to the jobs the Employersfelt that they were in a secure position and woulti not meet with the Union.'On January 14 Smith addressed a letter to the employers suggestingan agree-ment to settle the dispute on the basis of a 4-percent wage increase and thesame union-shop clause that had been in effect in the past. Thisproposal,although addressed to the individual Employers, was submitted through Con-ciliatorRandall.On February 8 Hemme wrote to the individualEmployersrequesting a meeting for purposes of negotiation.On February 14 Flynn repliedin behalf of the Employers that Young was in the East andthat a meetingwould beset upon his return.On February 27 Hemme again addressed letters tothe individual Employers requesting a meeting for negotiation.A date formeetingwas madeforMarch 7. On that occasion the Union brought withthem a representative of the International Brotherhood of Teamsters.Flynnsaidthat he had no advance notice that any representativeof the Teamsterswould participate in the negotiations, that the Employers werenot preparedfor such an arrangement, and that they would not meet, absent prior notice,with the Teamsters' representative present. In consequence the Teamsters'agent left and the parties met.The meeting was concerned primarily with adiscussion of the proposal made by Smith in January.No disagreement wasexpressed to any part of the proposal except that relating to the union shop.On March 12 Hemme again asked for a meeting and Flynn replied that in hisopinion a basis for such a meeting should first be established as it seemed that'Thompson placed this occurrence in mid-November.Other evidence persuades me toaccept the later date.3Flynn testified that he merely told Thompson that he couldnot arrangea meeting forthat day, a Saturday.6Flynn testified that he told the union representatives that theirbest approach to theEmployers on the union-shop question was to enlist the aid of Randall. 664DECISIONS OF NATIONALLABOR RELATIONS BOARDthe parties were in agreement on all issues other than the union shop. Flynnsaid that the meeting of March 7 had adjourned when it seemed thatnothingfurther could be accomplished in that matter at the time withthe understandingthat if either party had an alternative proposal to make the other would beadvised. Flynn went on to say that he had no objection to holdinga meetingif the time not be spent just to hold a meeting "for the record," and suggestedthat Conciliator Randall explore matters between the parties before any actualdate was set.Hemme replied with a simple reiteration of hisdesire for ameeting.Flynn answered that the date of April 9 was satisfactoryand a meet-ing then took place.Edwin M. Skagen, an international representative of theUnion, participated and through Conciliator Randall suggested that all the strik-ers be returned to work ; that all conditions of the expired contract on whichthere were no issues be reinstated ; and that all mattersremaining go toarbitration.After considerable discussion of this proposal, Skagen said, "Inorder that there will not be any misunderstanding whatever about this, the Unionoffers herewith to return all its striking employees to work unconditionally."Flynn, according to Skagen, said that he would advise the Union within the nextday or two as to the Employers' reaction to the lastproposal.On April 16Flynn did so, writing Hemme that the unconditional offer had been submitted tothe dealers and that a survey showed in each case there was no vacancy in any ofthe shops.Flynn asked that those strikers who desired to return to worknotify the Employers of their availability so that they could be reached when avacancy occurred, saying that it was the intention of the Employers to givethem first opportunity to fill job openings in their classifications.The nextmeeting between the parties took place on April 29.On this occasion Hemmetold Flynn that the proposal to reinstate the old agreement to the extent thatthe provisions were acceptable to the parties, that questions in disputebe arbi-trated, and that the strikers be returned to work, was a "package" proposal tobe accepted or rejected in its entirety.Haines asserted that the Employerscould not discharge those who had been hired as replacements without violatingthe Act.The discussion continued and during its course Hemme told Flynnthat Fitzhugh Gentry was probably the only striker who would not return towork.The meeting ended without agreement and on May 6 Hemme wroteFlynn asking that the Employers answer definitely the proposal in respect toreinstating the old contract, the return of strikers, and arbitration of disputedissues.On May 7 Flynn answered that the illness of Vincent Wood made itimpossible to answer that question.On May 10 Flynnagain wrote Hemmesaying that he had conferred with the Employers and that their decision wasnot to discharge anyone in order to provide an opening for a striker. Flynnfurther requested Hemme to agree that all employees be given a wage increaseof $13.50 a month. Two days later Flynn wrote Hemme that he had inadvert-ently neglected to state in the earlier letter that a cost-of-living increase wasbeing then given to employees represented by the Teamsters Union and invitedHemme to state any objections he might have to a similar increase for mechanics.On May 28 Hemme replied that the proposal was not acceptable to the Union.On June 6 Flynn wrote Hemme that the Employers, because of Hemme's ob-jection, had withheld any action in respect to wage increases and went on tosay that the Employers were willing to incorporate all of the clauses upon whichthere was agreement into a written contract and again requested agreementupon the proposal for a wage increase.On July 10 Flynn again wrote Hemme,saying he would be glad to meet to discuss the questions remainingat issue.On July 25 Hemme replied that he had discussed the matter of meeting withConciliator Randall and that the latter would communicate with Flynn for the TRI COUNTY EMPLOYERSASSOCIATION665purpose of arranging a meeting.On August 11 the parties met in the presenceof Conciliator Randall. In a meeting apart from union representatives, Flynnand Haines asked Randall to tell the Union that they were willing to recommendto the Employers the execution of a contract containing a modified union-shopclause if the Union would indicate the possibility of agreeing to such a change.The proposal was made to Hemme by Randall and Hemme replied that he firstwanted to know why the Employers objected to the union-shop clause containedin the expired contract.Up to the close of the hearing no further bargainingmeetings were held between the parties.A recitalof the meetings and the correspondence between the parties fromAugust 21, 1951, to August 11, 1952, does not disclose any readily apparentevidence of a refusal to bargain or of bad-faith bargaining. The interimfrom June 30 to August 21, marking, first, the date of receipt of Hemme'sletterconcerning the termination of the existing agreement,and, second,the first meeting between Hemme and Flynn in connection with negotiatinga new contract,was reasonably explained by Flynn by the fact that both heand Hemme for some time in July were engaged in an unfair labor practicehearing involving another employer, late in that month participated in ahearing before the Board in connection with a union-shop election theretoforeheld at the Jack Martin shop, and by the fact that sometime during the first3 weeks of August Hemme was on vacation.Other meetings were held atreasonable intervals following the request of the Union, except perhaps duringthe month of December when, if the testimony of Thompson is accurate, Flynnrefused to negotiate further.The conduct of Flynn and the Employers priorto and subsequent to the time that Thompson made the telephone call inmid-December is so entirely inconsistent with Flynn's alleged refusal to meetthat I do not believe Thompson's testimony in that connection. I do notsuggest that Thompson fabricated his testimony in connection with the in-cident, but I am convinced either that he misunderstood Flynn's reply to hisrequest or that Flynn did not clearly understand precisely what Thompsonwas asking of him. The General Counsel stresses Hemme's testimony that hedid not receive the proposal sent by Flynn to Randall about November 15. TheGeneral Counsel's theory in this connection is that Flynn deliberately failed tosend a copy to Hemme; that as part of the same plan the strikers were permittedto learn of its content with the result that the proposal was actually made tothe strikers in circumvention of the Union.Further, the argument goes, byletting the strikers learn of the proposal and keeping Hemme in the dark, asituationwas engendered which had the potentiality of leading the strikersto believe,since Hemme presumably made no mention of such an offer to them,that he was withholding information from them concerning the status ofnegotiations and that they must look to their Employers for an accurate andcurrent report about progress toward the strike objective.Aside from themanifest improbability that Hemme could be kept uninformed about the Em-ployers' proposal, I fail to see that the Employers reasonably could have ex-pected to derive any benefit from such a scheme. I conclude that if Hemmedid not receive a copy of Flynn's letter to Randall it was through inadvertenceand he must have known,in substance,of the proposal if in no other mannerthan through the news items in the Santa Barbara Union Labor News. Thecore of the proposal, the one item which was unacceptable to the Union, wasthe denial of a union shop.Hemme learned that the Employers had taken thisposition no later than November 16 when he was so advised by Randall.Duringthe period from November 8 to December 10, Hemme made no request for abargaining conference with the dealers or with Flynn and did not even question 666DECISIONSOF NATIONALLABOR RELATIONS BOARDOwen as to the latter's meeting with the dealers, accepting Owen's statementthat he had accomplished nothing.The General Counsel's theory of bad-faith bargaining has several facets, someof which have not to this point been mentioned. One, upon which he appearsto rely, is the position taken by the Employers In respect to the union shop.When on August 21 or 30 Flynn suggested wages as the first item for discussionand intimated that other matters could quickly become the subject of agreement,this was tantamount to saying, according to the General Counsel, that noseriousissue was raised in respect to a union-shop clause by those Employers who inthe past had approved such an arrangement. I have no doubt that all parties(except Martin) at first expected that whatever contract agreement was reachedwould contain a union-shop provision.But the conditions which existed onAugust 30 were not those prevailing on November 9. In the interim the em-ployees of all but Martin had gone on strike and George Young had learnedthat union-shop provisions were not contained in all contracts held by theUnion.I do not conceive this to be a situation where an employermanifestsbad faith by giving the appearance of agreement to a contract proposal butlater changing his position in order to avoid reaching a final agreement. It issometimes necessary, as perhaps it is here, to reiterate that the Act does notcompel agreement and that good-faith bargaining may be accompanied by shiftsin position to accord with shifting conditions.The question of a union-shopprovision was from the outset a bargainable one.The Employers after 2 monthsof bargaining were unable to persuade the Union to accept an offered wageincrease, they found their employees on strike, and it appeared to them thattheir freedom to select employees might be greater by refusing to grant a unionshop.I find no evidence of bad-faith bargaining in this maneuver.Dealings between the Union and Tri County do not, however, constitute all ofthe matters which in the theory of the General Counsel establish that the entirecourse of bargaining is pervaded by a bad-faith attitude on the part of the Em-ployers.George Young testified that in the expectation that the employees inhis shop were to strike October 13, he telephoned Hemme the day before and toldhim he would no longer be represented by Tri County and henceforth wouldbargain directly with the Union.Hemme expressed approval of this arrange-ment and assured Young that no strike would occur at his shop the followingday.On Monday, October 15, Young, having changed his mind over the week-end, told Hemme so.Hemme answered that a strike would result. OnWednesday, October 17, in the belief that the Union was to conduct a meeting thatevening in which the question of strike would be considered, Young calledhis employees together, told them that he and the other employers had offeredto increase their wages by 7 cents an hour, and asked that they take a voteamong themselves to decide whether they wanted to strike.Young told themthat he did not care to know the result of the vote.The suggestion was rejectedand no vote was taken. The next day the strike at Young's began. I do notagree with the General Counsel that the meeting- of Young with his employeesconstituted an attempt on his part to bypass the Union and deal directly withthem.At most Young told them the position that the Employers had taken inconnection with the Union's contract demands and urged them, in effect, not tobe stampeded into a strike.The evidence does not establish that Young con-ducted a poll of his employees or requested that the result of any poll be reportedto him.Eugene Perello, president of the Union's local and at the time of the strike anemployee of Vincent E. Wood, testified that in late November he and others on thepicket line in front of Wood's place of business were invited into the shop to TRI COUNTY EMPLOYERS ASSOCIATION667listen to a talk by Wood.Many of Wood's striking employees attended.Woodread a prepared statement to them saying that he had heard that his employeesthought an agreement could be reached by such a meeting, but that his handswere tied, that he was obliged to bargain with the Union, and that he had beendoing so.Wood went on to say that he had heard some of the strikers wereconfused about their rights to their jobs and that he had secured advice fromhis attorneys to the effect that the jobs vacated by the srikers were still theirsuntil they were replaced, but that upon replacement those newly hired would suc-ceed to the rights of the striker.Wood said that the prospect of agreement withthe Union was not encouraging because the parties were farther apart nowthan they had been 2 months ago. He told them that if they did come backto work and later an agreement was reached with the Union, he could not law-fully fire them, even if the Union demanded it ; that if the men did return towork the jobs was theirs as long as they wanted them.He said that he hadnever opposed giving the men a cost-of-living increase and thathe assumed themen were familiar with the last offer made. As to the union shop, Wood saidhe did not care whether they belonged to the Union or not ; that anyone he hiredcould belong or not as he desired, but that Wood did not plan to operate hisbusiness on a union-shop basis.Wood said that he must start operating hisshop, but before he hired replacements he wanted to give the strikers an oppor-tunity to come back to work ; that he would rather have them than a new crew.He said that if they returned to work it would be under the same conditionsexisting when the strike began.Wood went on then to say that it was not hisintention to bargain with them and that he was not offering any inducement forthem to abandon the strike.One of the strikers, Matt Geisel, asked what wasthe matter with the Union, that it had represented the men for 5 years and whyshould it now be thrown out.Wood answered that he was not there to bargain,but if the men wanted to return to work the following Monday they would stillbe paid their Christmas bonus and given a turkeyas inthe past and that hewould continue negotiating with the Union. In early December, a number ofstrikerswent to the Wood establishment, asked to see Wood, and inquiredunder what conditions they could return to work.Wood told them that theywere alittle late, that not all of them couldbe hired immediately as somereplacements were then on the payroll.But that those who did return wouldstill get their Christmas bonus and turkey.He went on to say that the mencould walk on the picket line until their legs fell off, but he wouldcontinue tonegotiate and could do so for 5 years without signing a contract.Wood said thatGeorge Young had more mechanics than he had need for and Wood could hiresome of them, but he preferred to get back his old crew. At about this pointBusiness Agent Hemme came into the meeting, accused Wood of dealing directlywith the employees, and told him that he had to sign a contractonce the termsbad been negotiated.Wood retorted that his attorneys said he did not have to-be could bargain for 5 years and still not sign.In early November striker Geisel asked Wood what was delayingnegotiations.Wood answered that first one employer and then another wasout of town anduntil all were present it was difficult to do any actual negotiating.Wood wenton to say that the Union was asking for too much and was getting very poorrepresentation from Hemme ; that possibly the best thing the strikers could dowould be to get rid of Hemme as he was not good for their organization and wasnot correctly reporting to the employees what the Employerswere offering.About November 21 striker Eldon DeWitt decided to return to work at GeorgeYoung's shop.DeWitt then borrowed $175 from the Youngorganization,givingas security title to his automobile.On Monday, November 26, DeWittreturned 668DECISIONSOF NATIONALLABOR RELATIONS BOARDto work.By deductions from his earnings over a period of severalmonths the$175 has been repaid.On November 21 strikers William Perry and Earl DefenbaughtelephonedShelleyWashburn, Young's general manager,and made an appointment to seehim.The next morning the three met at a hotel bar' and discussedwhat workingconditions would exist if the strikers returned.The strikersasked Washburn ifYoung would hold any grudge against them because of their action.Washburnsaidthere would not be any such feeling and that conditions would remain thesame as they had been before the strike.Washburn was then asked ifthe rest ofthe strikers from the Young shop could return and Washburn replied that allcould except Andy Smith, who had been replaced. On November24 the sametwo and another striker, Frank Henderson, met with Washburnand asked ifstriker Martinez could be returned to work.Washburnagainsaid that there wasroom for everyone except Andy Smith and that Smith would be returned to workat the firstopening.Several of the strikers returned to work at Young's onNovember 26 and after returning to work, during the months of November andDecember, a number of them borrowed sums of money from the Youngorganiza-tion ranging in amount from $125 to $200. All such loans havebeen repaid.Sometimeprior to November 21 Gus Johnson, Young's servicemanager,and thedirect supervisor of the striking employees, told Perry and Defenbaugh thatYoung was going to hiresomereplacements ; that Young would rather have thestrikers back and that he would appreciate it very much if Perry and Defenbaughwould return to work. On December 5 many of the strikers who had returnedto their jobs at Young's shop resigned from the Union. It is evident that theresignations were signed in the Young shop after business hours and that ServiceManager Johnson was somewhere about the premises at the time. The evidencedoes not, however, establish that theresignations were encouraged or procuredby anyone acting in behalf of Young.Joseph Lessard, an employee of Danielson-Kovarno and a member of theUnion's negotiating committee, testified that about a week beforethe strikeDanielson called his employees together and told them what the Employers wereoffering the Union in negotiations. In the discussion thus provoked Danielsonsaidthat he did not think the Union's demands were extravagantbut indicatedthat he could not grant them because of his association in bargaining with theother employers.The record contains testimony indicating that on a number of occasions in-dividual strikers were solicited by employer representatives to return to work.Striker Richard Wunrow testified that Austin Hewlett, a partner in the businessof Jack Wood, and Ivan Longstreth, Jack Wood's service manager, asked Wun-row to do so, Hewlett adding that the dealers would neversignthe contractwith the Union. Striker Russell Johnson testified that shortly after the strikebegan Willis Brooks, Vincent Wood's service manager, told Johnson he wouldhave to return to work or forfeit his job as he would be replaced. JosephLessard testified that Ray Pemberton,assistantservice manager for Jack Wood,said duringthe strike that the men were foolish to stay out and suggested thatLessard goback to work. Pemberton went on to say that if the men were toget rid of Hemme the Employers would get together and sign a contract. Eu-gene Ceriale, a striker at Danielson-Kovarno, testified that on severaloccasionsduring the strike George Davis, the used-car managerfor that organization, toldCeriale that the Employers would notsigna contract with the Union and thatthe strikers should return to work.Ceriale and Perello testified that in Febru-7Washburn paid for the drinks. TRI COUNTY EMPLOYERS ASSOCIATION669ary, while on a visit to the Danielson-Kovarno shop on another matter,Danielsontold them that the dealers would never sign a contract with the Union. StrikerJack Meuting testified that shortly after Thanksgiving his employer, Hewlett,asked him why he did not return to work.Meuting answered that he was wait-ing for a contract to be signed and Hewlettrespondedthat Woodwas not goingto sign one.Alfonso Perez testified that while he was on strike against VincentWood, the sales manager for that organization, Adna Moore told him that Woodwould never sign a contract with the union.Moore denied having such a conversation with Perez.Hewlettdenied soexpressing himself to Meuting or Wunrow.Danielson denied saying that thedealers would never sign a contract with the Union. Pembertondenied thathe suggested that the removal of Hemme would facilitatenegotiations.To paraphrase the language of Board Member Styles in his dissentingopinionin theHarcourtcase,8 we are dealing in this case with one of the most elusiveof the many concepts created by the Act-good-faith bargaining.Judgment asto whether the standards of good-faith bargaining have been met requires com-prehensive consideration of the Respondents' entire course of conduct duringthe period in questionI do not believe that the evidence recited fairly prepon-derates in favor of a finding that the Respondents through Tri County exhibiteda lack of good faith in bargaining with the Union.The duty tobargain impliesonly an obligation to discuss the matters in question in good faith, with thesincere purpose of reaching some agreement. It does not require that eitherside agree or make concessions. I believe that the Employers and Tri Countyhave fulfilled here the duty the Act imposes upon them in that connection. Ihave, I think, given full weight to the General Counsel's contention that theunion-shop clause became an issue only after more than 2 months ofbargaining,during which all parties seemed to have assumed that it wasa matter whichwould not occasion difficulty.By the action of the Respondentsin taking theirposition on the union shop on November'S they were doing legitimately what negatiators might do in order to enhance an opportunity to gaina more favorablebargain.Itmust be recalled that the Union about October 1 had offered tocontract on the basis of a 10-cent an hour raise and later had withdrawn thisoffer so that on November 8 the Union's demand was for the 10-percent wageincrease contained in the originally proposed contract.The strike, which wasin effect at all shops except that of Martin on November8,was, of course, aneconomic weapon employed by the Unionin anattempt to force the Employersto accept the Union's proposals.Experience shows that weapons of such charac-ter are not invariably effective and that a strike sometimes works to the dis-advantage of a union.The record does not afford by direct evidenceany basisfor a conclusion as to the economic position of the Employers after approxi-mately 2 weeks of strike.Their action on November 9 in proposing a contractwithout a union-shop clause does, however, suggest the possibility that the strikewas proving to be less harmful than either they or the Union may have antic-ipated.Having felt by then the full thrust of the Union's economicweapon,itmay well have been that the Employers decided that their defensivepositionwas strong enough to withstand it and perhaps even turn it to advantage. OnNovember 8 the Employers by a letter notified their striking employees of theirintention to hire replacements, but that the strikers could return to their jobsat any time before such action.Now, I agree that there is coercionin this.Certainly a striker faced with the threat of replacement would pause to considerhis situation and ponder if it would not be better to return to work rather than8Harcourt&Co , Inc.,98 NLRB 724. 670DECISIONSOF NATIONALLABOR RELATIONS BOARDrisk such a development.But this form of pressure is concomitant with theaction of striking for economic benefits and is one of the hazards of such action.For the employer in effect to warn strikers of the possible or even probableresult of a continued strike is not the exerciseby the employerof such coercionas the Act forbids.After Owen talked to the individual dealers in mid-Novem-ber and certainly after Thompson and Smith conferred with Flynn and Haineson January 11, it was apparent that the parties had reached an impasse on theunion shop.Neither party in collective bargaining is required to meet in-terminably merely to listen to the same arguments with no real probability ofconcord.In my opinion, Flynn in his letter of March 27 very properly remindedHemme of the posture of the negotiations and suggested that before anothermeeting be held some exploring be done to see if a possibility of agreementmight exist by means of a different approach and that a meeting not be heldmerely "for the record."Although I agree with the General Counsel that theEmployers could not lawfully refuse to meet with the Union because the Unionhad chosen to arrange for the presence of an officer of the Teamsters'organiza-tion to assist in negotiations, the fact is that the meeting was held and thatno delay resulted from the Employers'position in that connection.I have recited the instances in which representatives of the various employerson various occasions solicited strikers to return to work. I suppose that duringthe course of a strike most communications from employer to striker have atleast an underlying content of such solicitation.Whether this be done by meansof letters,newspaper advertisements,or by the more direct approach usedhere, would seem to be of little moment.Where such conduct has been foundto be in violation of rights guaranteed in the Act, it has invariably been attendedby some form of threat or promise of benefit,or as a device to undermine thestatus of the Union and to deal directly with the employees.I do not find thesolicitation existing under the facts in this case to be of such character.Manyof the strikers were asked to return to work. Some of them responded.Othersdid not.None was promised a benefit or threatenedwithany loss in connectionwith the solicitation.I find no refusal to bargain in connection with suchincidents.I find no violationof the Actin the prepared statement read to the strikersby Vincent Wood in late November or in his offer to take the strikers backon the same terms existing before the strike including the payment of the usualChristmas bonus and gift of a turkey.I do credit the testimony that in theDecember meeting he said that he could negotiate for 5 years without signinga contract.In another context I would consider such a remark to be so clearlyan expressed determination not to come to agreement with a bargaining repre-sentative as to constitute a refusal to bargain as well as interference,restraint,and coercion in respect to rights guaranteed in Section 7 of the Act.Remarksattributed to Danielson,Hewlett, Moore, and Davis fall into the same category.I have little reason to suppose that the witnesses who testified that such remarkswere made fabricated their testimony.On the contrary I am sure that theytestified truthfully.But to consider these prophecies standing alone and tornfrom the context of surrounding happenings is to ignore that Tri County wascontemporaneously bargaining with the Union in a good-faith attempt, I find,to arrive at a contract.I am convinced,and find,that the statements concerningnever signing a contract were made in such a climate of understanding thatboth the listener and utterer understood them to mean that the dealers wouldnot agree to the union shop, persistently sought by the Union.I find nothing in the meetings Washburn had with the strikers to support atheory of individual bargaining or bad-faith bargaining.Washburn offered TRI COUNTYEMPLOYERSASSOCIATION671no inducement to the strikers to abandon the strike and return to work anddid not utter any threats in that connection.He did tell them that they couldreturn under the same conditions existing before the strike and, in response totheir questions, said that others would be treated in the same fashion.Thefact that these strikers inquired as to job opportunities for others who mightbe interested in returning to work does not, in my opinion, establish the meet-ings as "bargaining" meetings or characterize Washburn's conduct as individualbargaining in derogation of the Union's status.Desiring to abandon the strikeif they could do so without retaliation from their employer, the strikers ofcourse would not seek the representation of the Unionin such a matter.I do not pass upon the conflict in testimony concerning remarks to the effectthat Hemme was affording the employees poor representation and that progresstoward negotiating a contract would be speeded if he was replaced. Flynntold other union negotiators that Hemme did not constitute a stumbling blockto agreement.Such off-hand and casual comments, if made, do not appear tohave been in the nature of appeals to the men to abandon the Union. As Re-spondents continued to bargain with the Union, I attribute no significance tothem.I find that Respondents did not refuse unlawfully to bargain with the Unionand that the strike did not at any time become an unfair labor practice strike.The first proposal made by the Union on April 9, to return all strikers totheir jobs, to reinstate the old contract in noncontroversial matters, and tosubmit remaining issues to arbitration, was rejected by the Respondents.Surely they were not required to accept it.On more than one subsequent occa-sionthe Union, as it was entitled to, rejected the offer of a $13.50 wage in-crease.The Union's second offer-to return the strikers unconditionally towork-was answered by the statement that no vacancies existed but with theoffer to afford all strikers who applied for work first opportunity to fill anyopening.On May 10, Alfonso Perez andEugenePerello wrote Vincent Woodoffering to return to work.On the same date Eugene Ceriale and Joseph Les-sard addressed the same offer to Danielson-Kovarno. Eugene Lugo, who quithis employment with Vincent Wood about a week before the strike began, testi-fied that in June 1952 Pete Volden, foreman in Vincent Wood's body shop,offered him a job. Lugo refused the offer and suggested that Perez would takeit.Volden replied. according to Lugo, that he did not want Perez.Volden denied that he ever had a conversation with Lugo concerning a joband denied that any question of hiring Perez was discussed. Perez returnedto work for Vincent Wood later in thesame month.There is little reason to suspect that Lugo (not one of the strikers) testifiedto a conversation that did not occur and I am somewhat puzzled to under-stand why Volden would have denied the happening if it took place.But oneof them is wrong. If Lugo was offered a job that should have been givento Perez, the latter would be entitled to bemadewhole for whatever loss inwages he sustainedthereby onlyif he was passed over for a discriminatoryreason.Ifind that Lugo had the conversation with Volden as he outlinedin his testimony and that Volden eithersuffered a lapseof memory or decidedthat a denial would best serve the interest of his employer. Even so, I donot consider that discrimination has been proved.One may speculate, of course,that Perez was not then hired because of his participation in the strike andperhaps arrive at the correct answer but a higher standard of proof must bemet to establish a violation of the Act. I find no discrimination in the failureto hire Perez at the time the job offer was made to Lugo. 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the spring of 1951 an election to authorize the negotiation of a union-shopagreement was held among the employees of Jack Martin.The result wasinconclusive and in late July a hearing was conducted by the Board in respectto certain challenged ballots to determine the supervisory status of the personscasting such ballots.One of these, Christopher Torres, testified at that hearingthat he possessed no authority to hire or discharge employees or any of theother attributes of supervisory status.The issues litigated at that hearingnever were decided by the Board as subsequent amendments to the Act madethem moot.At the hearing on the instant complaint Torres testified that hisearlier testimony on the challenged ballots was fabricated upon the solicitationof Thomas A. Williams,a partner in and general manager of Jack Martin.According to Torres'testimony in this record,he began work for Martin inOctober 1950 and quit in late 1951 or early 1952.After a short time, accordingto Torres,one John Peterson applied to him for a job.Torres then telephonedWilliams, whose office was several blocks away from the body shopwhere Torresworked, and told Williams that he was hiring Peterson.Torres explained thatby his arrangement with Martin at this time he received 50 percent of thegross income from the body shop and was permitted to hire anyone he chose,all to be paid from this fund.AccordingtoTorres,he spent much of histime away from the shopsolicitingbusiness and found it profitable to hireworkers at$2 an hour to be paid from his share of the body shop income. Inthe spring of 1951,still according to Torres,by arrangement with Williams, hehired one Lawrence Peterson as a replacement for John Peterson because of abelief shared by Torres and Williams that John Peterson favored the Union andthat Lawrence Peterson did not.Before the hearing on the challenged ballotsWilliams told him, Torres testified,to say that he never hired anyone, firedanyone, or made any recommendations in such respect,or in any other manneracted in the capacity of a supervisor.Williams denied that Torres was a supervisor or that he had ever instructedTorres to falsify his testimony in any respect.Williams explained that priorto the hearing on the challenged ballots he told Torres that it would be thepurpose of the Union in that hearing to get him to admit he had hired or firedor in some fashion to establish him as a supervisor and that he had then toldTorres to answer the questions carefully but truthfully so that there shouldnot be any confusion as to his status.Williams denied that Lawrence Petersonwas hired because of any consideration of Peterson's attitude toward the Union,and explained that Peterson,in addition to being a body man, was skilled asan automobile painter and could fill in for the regular painter during vacationperiods.Williams also denied that Torres had at any time done anythingin connection with hiring other than perhaps to obtain applicants for Williamsto consider.There is flat contradiction in the evidence as to this alleged violation andconsiderable argument has been made by counsel for Martin that Torres hasdemonstrated his unreliability as a witness by giving 2 versions of the facts-1 under oath at the hearing on the ballots and the other before me. It istrue that a witness who testifies to conflicting sets of facts must expect thathis latest and assertedly truthful testimony will be scrutinized with considerablecare and it is true that even in the hearing before me Torres' testimony was atpoints somewhat confused.There is, too,a question of bias to be considered.Torres testified that when he quit his job with Martin he did so in the beliefthat he was not being fairly treated and in some resentment.However, Wil-liams has an obvious interest in avoiding a finding of unfair labor practicesagainst his company.Despite the inconsistencies in Torres'testimony, both TRI COUNTYEMPLOYERSASSOCIATION673in 1951 and before me, and despite his feeling of resentment against Martin,I am convinced that he did testify truthfully in this hearing concerning hisstatus as a supervisor and that Williams did in fact instruct him to color histestimony in connection with the hearing on the challenged ballots.By suchinstruction, JackMartin through Williams interfered with, restrained, andcoerced its employees in the exercise of rights guaranteed by Section 7 of theAct and thereby violated Section 8 (a) (1) of the Act.Akira Endo, a mechanic in the employ of Van Etta's, testified that in Januaryin 1952 Van Etta came into the shop where Endo was working and asked ServiceManager James Kelly if there were any union members in the shop. Kellyanswered that he did not know. Endo then approached Van Etta and saidthat he had belonged to the Union for several years.Van Etta made no responseand walked away. Thereafter, in social conversations at Kelly's home andelsewhere, Kelly told Endo that he did not think much of the Union, that hewould not belong to it, and if he were Endo he would get out. Jack Van Ettatestified that he received a letter from the Board, perhaps in January, and thathe went immediately to Kelly's desk in the shop and asked Kelly what he knewabout it.Van Etta testified that he believed he was angry at the time andprobably asked Kelly "who in the name of hell belongs to the Union aroundhere?"I do not think that the evidence establishes that Van Etta's inquiry to Kellywas actually addressed to the ears of any employee within hearing.ThereforeI do not find that Van Etta interrogated his employees in connection with uni-membership as allegedThe advices given by Kelly to Endo appear to etpressions of views, argument, or opinion unaccompanied by threats or promise,of rewardI do not regard them as violative of the Act.Harvey White, a striker, was employed by Jack Wood at the time the strikebegan. In December. learning that Kelly was seeking to hire a "front end" man,a qualification which White possessed, he applied to Kelly for the job. AccordingtoWhite, Kelly asked how long he had done such work and inquired if he be-longed to the Union.White spoke of his experience and said that he was a mem-ber of the Union and on strike. Still according to White, Kelly then asked ifWhite could get a withdrawal from the Union, explaining that Van Etta's didnot want to get "involved" in the strike.White answered that he thought not,but would try. Kelly went on to inquire if White would be a permanent employeeor if he would desire to return to Jack Wood shop when the strike ended. Whiteanswered that as long as conditions were "normal" and the pay satisfactory hewould stay with Kelly.White went to the office of the Union and learning thathe could not secure a withdrawal abandoned the strike and returned to his jobat the Jack Wood shop the following day.Kelly testified that he became service manager at the Van Etta's shop inNovember 1951 and almost immediately began an attempt to find a mechaniccompetent to operate certain front end equipment which was not being used.According to Kelly, because he so recently had assumed the duties of servicemanager, he did not then presume to hire anyone without the approval of VanEtta.When White made his application, according to Kelly, Van Etta was awayso the sales manager, Williams, sat in on the interview.' Kelly admitted thatwhen be learned from White that the latter was on strike he asked if Whitecould get permission from the Union to cease picketing and come to work in,a nonunion shopWhite said, according to Kelly, that he would try to do so,but never returned to advise Kelly of the result of his effort.9Williams appears to have done no more than listenI infer that he was present in thestead of Van Etta to approve or disapprove White's hire. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence in connection with this incident is, in sum, that White applied forwork,that he was qualified to fill the job opening which existed,and that theonly obstacle to his immediate employment was his status as a striker.There isevidence which has been recited that Kelly felt that employees were unwise toally themselves with labor organizations and that he so advised another workerin the shop. I am not convinced, however, that this feeling on the part of Kellyconstitutes the full explanation of White's failure to get the job he asked for.Although I credit White's testimony that Kelly said the former would have towithdraw from the Union in order to be hired, I believe thatKelly's concern wasthat Van Etta's might by hiring White become in some fashion involved in thestrike.It is fact that White possessed the qualifications to fill the job, that hisservices were needed by Van Etta's, and that his failure to get work was a directresult of his participation in the strike.White had a protected right to engagein a strike against his employer and his action in that respect did not provideKelly with a lawful reason for refusing to hire him.White did not secure thewithdrawal that Kelly desired and did not report further to Kelly. But this is ofno moment. The discrimination against White occurred when Kelly told himhe must secure a withdrawal before he could be employed. By imposing thiscondition Kelly discriminated in regard to the hire of White because of thelatter's participation in a lawful, concerted activity sponsored by the Union andthereby discouraged membership in and activity in behalf of theUnion. I findthat by refusing to hire White in December 1951, Van Etta's, through Kelly,violated Section 8 (a) (3) of the Act thus interfering with,restraining, andcoercingWhite in the exercise of rights guaranteed by Section 7 of the Act,thereby violating Section 8 (a) (1) of the Act.Eugene Perello testified that in late December Kelly remarked to him that theVan Etta's shop was so busy that another man was needed.Perello suggestedthat he was available and Kelly at first seemed to be willing to hire him but,when reminded that Perello was a striker, said that, Perello would have to geta withdrawal from the Union.Walter H. Worthen,a striker,testified that hewent to the Van Etta's shop in late December to apply for work and that Kelly,saying that no jobs then were open, suggested that he try again in a few weeks.According to Worthen in early January he again asked Kelly for work.Kellysaid that he might be able to hire Worthen,but, learning that Worthen was amember of the Union and on strike, said that Worthen would have to sever hisconnection with the Union in order to be employed.Eugene Ceriale,who waspresent, testified that he suggested that a letter from the Union stating thatWorthen was free to work where he pleased should satisfy Kelly.Kelly said,according to Ceriale,that such a letter would not be enough;thatWorthenmust sever all connection with the Union to qualify for employment as Kellydid not want to become "involved" in anything.Worthen testified that a yearor two before this incident when he and Kelly were working in the same shopKelly said that if he ever became service manager he wanted Worthen to workfor him.Kelly testified that he, Perello,and Worthen had once worked for the sameemployer, that he knew both of them to be heavy-duty mechanics, and thatneither was one he desired as an employee.According to Kelly, he had no needfor such a mechanic in December or January and, except for a man hired on atemporary basis in April,has not hired any.Kelly denied that he had anyconversation with either Perello or Worthen in which they applied to him forwork or in which he discussed the possibility of either working for Van Etta's.I credit Kelly's testimonythathe was not,in December or January, seekingto hire mechanics with the qualifications of Perello and Worthen. I also credit TRI COUNTY EMPLOYERS ASSOCIATION675Kelly's testimony that he did not, at that time at least,exercise a free hand inhiring,believing the testimony that Van Etta made the final decisions in suchmatters.I am convinced,however, that neither Perello nor Worthen imaginedthe conversations they testified about and that the job discussions with Kellydid in fact occur.I find,therefore,that Perello,in a somewhat casual fashion,and Worthen,more seriously,did apply to Kelly forwork and that each wastold in effect that he could not be considered for employment because of hisconnectionwith the Union and the strike.Because I am not satisfied that ajob or jobs existedwhich could or wouldhave been filledby eitherPerello orWorthen weretheynot so disqualified,I do not find that either was actuallydeprived of employment.Nonetheless I find that by conditioningconsiderationof their applications upon withdrawal fromthe Unionand complete severancefrom unionactivity,Kelly imposed a discriminatory standard which necessarilydiscouraged membership in and activity on behalfof theUnion and that throughKelly, Van Etta's thereby violated Section 8 (a) (3) ofthe Act.Thus, VanEtta's interferedwith,restrained,and coerced Perello and Worthen in the exer-cise of rights guaranteed in Section7 of the Act and thereby violatedSection8 (a) (1) of the Act.Albert A. Roberta, a striking employee of Jack Martin, testifiedthat in mid-December while still on strike he appliedfor workto Claude Phipps, tellingPhipps that he was a mechanic specializing in hydramatic transmissions.Phipps said,accordingto Roberta, thathe had need for such a mechanic andwould liketo putRoberta towork.However,when Roberta told Phipps thathe was on strike against Jack Martin,Phipps said"thatsort of puts a differentlighton it."Robertaassured Phippsthathe would not give him any troubleand asserted that the Union would approve.Phipps said,stillaccording toRoberta, thathe would consider the matter,but thathe had had no labor troubleand wantedto stayaway from it, suggestingthatif he put Roberta to work itwas possible thatthe Unionwould picket his shop.Phipps told Roberta toreturn in a fewdays.Accordingto Roberta he did so and was told that Phippscould not put him towork ;that Phipps wanted to keep his "skirts clean."Phipps testified thatRobertaapplied to him for work in December, thatRoberta then said he was a striker and was experienced in bydramatic trans-missions.Phipps toldhim to comebackin a day or two and in the meantime hewould check on his qualifications.After Robertaleft,Phipps called ForemanWerly at the JackMartin shop and asked what kind of a mechanic Robertawas.Werly answeredthat Robertawas a "number one" hydramatic man.According to Phipps, this information caused him to lose interestinRobertabecause Phipps soldvery few cars with hydramatictransmissions and had noneed for such a mechanic.According to Phipps, Robertanever returned orcommunicated with him in any way regarding a job.Phipps testified that atthe time he was seeking a general automobile mechanic with some executiveability who might act as shop foreman.Phipps denied that any considerationof striking or union membership came into play in connection with Roberta'sapplication but admittedthat Robertasaid something about clearing the matterwiththe Union.Thereis evidence that Roberta,while at Jack Martin's shop,worked almostexclusively on hydramatic transmissions.Whether hewas equally skilled inother workgenerally performed by a mechanic in an automobile shop does notappear.It does not seem, however,even from Phipps' own testimony,that thespecialization of Roberta in the fieldof hydramatictransmissions was consid-ered byPhipps tooperate as a disqualification on the occasion of Roberta's firstapplication.Phipps testified,as did Roberta,that the latter then said he was 676DECISIONSOF NATIONAL LABOR RELATIONS BOARDa hydramatic man. If it were true, as Phipps later in his testimony said, thathe had no needfor and was not interested in hiring a hydramatic mechanic, itseemsprobable that he would have said so immediately and not have toldRoberta to return in a few days after a check of his qualifications had been made.The information that Phipps received from Foreman Werly was no more than asubstantiation of Roberta's claim to be a hydramatic mechanic.Hence, it isdifficult for me to believe that Phipps then came to a conclusion, as he testified,that he could not use Roberta.He learned nothing more from Werly than healready had reason to believe. I do not believe that Roberta fabricated histestimony that Phipps showed concern about the fact that Robertawas a unionmemberand a striker and I do not credit Phipps' assertion that this factor wasnot given consideration by him. Convinced as I am of the reliability ofRoberta's testimony to this point, I am also convinced that he testified truth-fully concerning his return to Phipps' shop and that Phipps then told him thathe could not put him to work, implying that he feared some complication withthe Union. It may be necessary to say at this point that one on strike is entitledto the same consideration in applying for work as any other applicant ; that onehas acted concertedly with others in a strike does not disqualify him for otheremployment. I am convinced that the operative factor in Phipps' decision notto hire Roberta was that Roberta was on strike. I find that by refusing to hireRoberta Phipps discouraged membership in and activity on behalf of the Unionthus interfering with, restraining, and coercing Roberta in the exercise of rightsguaranteed by Section 7 of the Act and that Phipps thereby violated Section8 (a) (3) and (1) of the Act.Russell Johnson, a striker, testified that he had at one time been employed byThomas I. Petersen, but believing his job there not to be a permanent one quitit to go to work for Vincent Wood. About a week after quitting, according toJohnson, he had a conversation with Petersen's service manager, Lee Cochran,who said, according to Johnson, that if the latter ever became dissatisfied withhiswork at Vincent Wood's shop, Cochran would make room for him. OnNovember 27 or 28, still according to Johnson, he went to see Cochran to askhim for a reference as he wished to seek work elsewhere. Cochran inquired.Johnson testified, if he would be interested in working again for Petersen.Johnson said he would like to think it over and would let Cochran know the nextday.When on the following day Johnson told Cochran that he would like towork for him, Cochran asked if Johnson would be active in the Union and wouldtry to organize the employees in Petersen's shop.Johnson assured him that hewould not ; that he was merely looking for satisfactory employment.Cochransaid that he had the approval of the general manager to employ him and toldJohnson to bring in his tools the following Monday to go to work ; that a manin the shop would be transferred to the used-car department to make room forhim.Later in the same afternoon Cochran telephoned Johnson, saying thatsomeone had thrown a monkey wrench in the works ; that Petersen had beenat a meeting (presumably with other employers) where it was decided that noneof the men on strike were to be hired.Lee Cochran testified that as service manager he assigned mechanics to theirjobs and was in charge of hiring.He was not questioned in connection withthe Johnson incident.Petersen was not represented by counsel, but testifiedthat he learned of Cochran's intention to hire Johnson and ordered him not todo so for the reason that although Johnson was reported to him as a good me-chanic, he was displeased because Johnson at the end of his first employmentwith Petersen had left suddenly and without notice.Peterson determined then, TRI COUNTY EMPLOYERS ASSOCIATION677he testified,that he would never rehire Johnson and for that reason forbadeCochran to do so.Russell Johnson was a completely credible witness, and I do not believe thatthe reason offered by Petersen for canceling Cochran's commitment to Johnsonis the true one. If it were I am sure that Petersen would have had Cochrantestify to it.As the record stands, Johnson has related what passed betweenhim and Cochran and Cochran has not been questioned about it. In makingthese observations, I have not failed to consider that Petersen was not repre-sented by counsel.However, before Petersen testified I told him of the stateof the record as it applied to the case against him and it is my opinion thateven a layman would quickly see the necessity for calling Cochran as a witnessifCochran could truthfully deny the remarks attributed to him by Johnson.I find that Russell Johnson was refused employment by Thomas I. Petersenthrough Lee Cochran on or about November 28, 1951, and that his applicationfor employment was refused because he was then engaged with others in a strikeagainst another employer. I find, therefore, that by the refusal to hire Johnson,Thomas I. Petersen discriminated against him because of his membership in andactivity on behalf of the Union, thereby discouraging membership in the Union,and that by this action Thomas I. Petersen interfered with, restrained, andcoerced Johnson in the exercise of rights guaranteed by Section 7 of the Act,thereby violating Section 8 (a) (3) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of some of the Respondents, set forth in section III, above, oc-curring in connection with their operations, described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the evidence does not establish any violation of the Actby Tri County Employers Association ; George Young, Incorporated ; Jack V.Wood ; Vincent E. Wood ; and Danielson-Kovarno, it will be recommended thatthe complaints as to these Respondents be dismissed in its entirety.Havingfound that Van Etta's Inc. discriminated in regard to the hire of HarveyWhite, Eugene Perello, and Walter Worthen;that Thomas I. Petersen did so inrespect to Russell Johnson;and that Claude Phipps was guilty of the sameviolation in respect to Albert Roberta, it will be recommended that each ofthese Respondents cease and desistfromsuch conduct and take certain affirma-tive action to remedy the violations.Having found that Jack Martin interfered with, restrained, and coercedemployees in the exercise of their statutory rights, it will be recommended thatMartin cease and desist from this conduct.Harvey White suffered no loss of earnings.The effect of the discriminationagainst him was to cause his abandonment of the strike and his return to hisformer employment at the Jack Wood shop. He does not now desire to workfor Van Etta's and I think it reasonable to assume that once the decision wasreached to abandon the strike, he lost interest in employment by Van Etta's.No recommendation in respect to hire or back pay will be made as to him. Thediscrimination against Eugene Perello and Walter Worthen occurred in a settingwhich did not include any immediate opportunity for employment. I shall notrecommend hire or back pay in their cases."157965-54-vol.103-44 678DECISIONSOF NATIONALLABOR RELATIONS BOARDJohnson and Roberta were not hired by Petersen and Phipps, respectively,because they were strikers and union members. It will be recommended thateach be offered immediate employment by the employer to whom he applied inthe same job he would have been given absent discrimination and that each bemade whole for any loss of earnings suffered as a result of the discriminationagainst him 10Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.Jack Martin, Van Etta's Inc., Thomas I. Petersen, and Claude Phippshave engaged in and are engaging in unfair labor practices within the meaningof Section 8 (a) (1) of the Act.2.Van Etta's Inc., Thomas I. Petersen, and Claude Phipps have engaged inunfair labor practices within the meaning of Section 8 (a) (3) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]10 This is to be accomplished by paying to each that sum of money he would have earnedas wagesfrom the date he would have been hired to the date of offer of employment lesshis net earnings during that period(Crossett LumberCompany,8NLRB 444, 497, 498).The amount of such payments shall be computed on a quarterly basis in the manner estab-lished by the Board inF.W. Woolworth Company,90 NLRB 289, 291,294.Earnings inone quarter shall have no effect upon the back-pay liability for any other quarter. an thisconnection it will be recommended that Petersen and Phippsmake available to the Boardor its agents upon reasonable request, payroll and other records to facilitate computationof the amount of back pay due.Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the NationalLabor Relations Act, we hereby notify our employees that:WE WILL NOT by procuring false or inaccurate testimonyto be given inmatters before the National Labor Relations Board affecting the rights ofour employees under the terms of the National Labor Relations Act or inany other manner interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor organizations,to joinor assistINTERNATIONAL ASSOCIATION OF MACHINISTS, DISTRICT LODGE#56, or any other labor organization, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) ofthe Act.JACK MARTIN,Employer.Dated------------------------By----------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. TRI COUNTY EMPLOYERS ASSOCIATION679Appendix BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to hire any applicant for employment because ofmembership in a labor organization or participation in a lawful strike.WE WILL NOT in any other manner interfere with, restrain,or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations,to join or assistINTERNATIONALASSOCIATION OF MACHINISTS,DISTRICT LODGE #56, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer immediate employment to AlbertRobertawithout prejudiceto any seniority or other rights and privileges he would have enjoyed had hebeen hired on his first application, and make him whole for any loss of paysuffered as a resultof the discrimination against him.CLAUDEPHIPPS,Employer.Dated --------------------By -------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Appendix CNOTICE TO ALLEMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that :WE WILL NOT refuse to hire any applicant for employment because ofmembership in a labor organization or participation in a lawful strike.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations, to join or assist INTERNATIONAL ASSOCIATION OF MACHINISTS,DISTRICT LODGE #56, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for the purpose of col-lective bargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.WE WILL offer immediate employment to Russell Johnson without preju-dice to any seniority or other rights and privileges he would have enjoyed hadhe been hiredon hisfirst application,and make himwholefor any loss ofpay suffered as a result of the discrimination against him.THOMAS I. PETERSEN,Employer.Dated --------------------By -------------------------------------------(Representative)(Title)This noticemustremain postedfor 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.